Exhibit 99.2 Newfield Exploration Sets Management Succession Lee K. Boothby Named President; David A. Trice to Retire in May 2009 FOR IMMEDIATE RELEASE Houston February 5, 2009 Newfield Exploration Company’s (NYSE: NFX) Board of Directors today named Lee K. Boothby, 47, as President, effective immediately. The Board expects to name Boothby to the additional role of Chief Executive Officer at the Company’s Annual Meeting in May 2009, where he will also stand for election to the Board of Directors.
